EXHIBIT 10.7

ENGILITY CORPORATION

DEFERRED COMPENSATION PLAN I

(Effective July 17, 2012)

ARTICLE I

PURPOSES OF THE PLAN

The purpose of this Engility Corporation Deferred Compensation Plan is to
provide certain key management employees of the Company with deferred
compensation benefits to which they were entitled under the Prior Plan. All
deferrals under the Prior Plan were made on or before December 31, 2004.
Accordingly, neither the Prior Plan nor this Plan has been amended to comply
with the requirements of Section 409A of the Code.

ARTICLE II

DEFINITIONS

Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:

Administrator — The Vice President of Human Resources of the Company’s corporate
office and the highest ranking Human Resource employee at each of the Company’s
divisions or any other designated employee of the Company.

Beneficiary — The person or persons designated by the Participant in his or her
most recent beneficiary designation filed electronically with the Administrator
to receive any benefits payable under this Plan as a result of the Participant’s
death. If no Beneficiary has been designated, or no designated Beneficiary
survives the Participant, Beneficiary means the Participant’s estate.

Board — The Board of Directors of Engility Corporation.

Code — The Internal Revenue Code of 1986, as amended.

Committee — The committee described in Section 1 of Article VIII.

Company — Engility Corporation, including its divisions and subsidiaries.

Deferral Account — The bookkeeping account maintained by the Company for each
Participant which is credited with any (a) any Transferred Amount and
(b) earnings on that amount.

Deferral Agreement — The agreement executed by a Participant in the Prior Plan
in the form approved by the Administrator under which the Participant elected to
defer base salary and/or incentive bonus for a calendar year.



--------------------------------------------------------------------------------

Effective Date — July 17, 2012.

Engility Employee — Each individual treated as an “Engility Employee” under the
Employee Matters Agreement entered into between L-3 and the Company, including
an individual treated as a “Delayed Transfer Employee” to the Company under such
agreement.

Engility Ex-Employee — Each individual treated as an “Engility Ex-Employee”
under the Employee Matters Agreement entered into between L-3 and the Company.

L-3 — L-3 Communications Corporation and its divisions and subsidiaries.

Participant — An Engility Employee or Engility Ex-Employee who had an account
balance under the Prior Plan immediately prior to the Effective Date.

Plan — This Engility Corporation Deferred Compensation Plan I.

Prior Plan — The L-3 Communications Corporation Deferred Compensation Plan.

Transferred Amount — With respect to an individual who was a participant in the
Prior Plan on July 17, 2012, and is an Engility Employee or Engility
Ex-Employee, the amount equal to his account balance under the Prior Plan on
that date.

ARTICLE III

DEFERRAL AGREEMENTS

As of the Effective Date, the Plan shall recognize and maintain all Deferral
Agreements and any other elections, including, but not limited to, deferral and
payment form elections, beneficiary designations and the rights of alternate
payees under qualified domestic relations orders, under the Prior Plan with
respect to all Participants who are Engility Employees or Engility Ex-Employees.
No Deferral Agreements shall be entered into under this Plan after the Effective
Date.

ARTICLE IV

DEFERRAL ACCOUNT

1. Establishment of Deferral Account. A Deferral Account shall be established
for each Participant, which shall be credited with his or her Transferred Amount
and earnings. As of the Effective Date, the Deferral Account of each Participant
who is an Engility Employee or Engility Ex-Employee shall equal the Deferral
Account of such Participant under the Prior Plan immediately prior to the
Effective Date.

2. Crediting of Deferred Amounts. Any Transferred Amount shall be credited to a
Participant’s Deferral Account as of the Effective Date.

 

  2   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

3. Crediting of Earnings. Earnings shall be compounded and credited to a
Participant’s Deferral Account each day based on the prime rate on the first
business day of the calendar quarter that begins on or immediately precedes the
date on which the earnings are credited.

4. Vesting of Deferral Account Balance. A Participant’s Deferral Account balance
shall be fully vested at all times.

ARTICLE V

PAYMENT OF BENEFITS

1. General. The Company’s liability to pay benefits to a Participant or
Beneficiary under this Plan shall be measured by, and in no event shall exceed,
the Participant’s Deferral Account balance. All benefit payments shall be made
in cash.

2. Payment of Deferral Account Balance.

(a) At the time a Participant completed a Deferral Agreement for a calendar year
under the Prior Plan, he or she irrevocably elected the date on which his or her
Deferred Base Salary and Deferred Incentive Bonus for that calendar year (as
adjusted for earnings) were to be paid. The Participant may have elected that
his or her Deferred Base Salary and Deferred Incentive Bonus for the calendar
year be paid on (a) the date on which the Participant terminates employment or
(b) the first business day of any calendar year that is at least 12 months
following the last day of the calendar year for which the Deferral Agreement was
made. However, if a Participant’s employment is terminated prior to the date the
Participant elected to have his or her Deferred Base Salary and Deferred
Incentive Bonus paid out, the distribution will be made as soon as
administratively feasible following the Participant’s date of termination.

(b) If a Participant failed to file a proper election form with respect to the
time of payment, his or her Deferral Account balance shall be paid on the
Participant’s termination of employment.

3. Form of Payment.

(a) At the time an Eligible Employee first completed a Deferral Agreement, he or
she irrevocably elected the form of payment of his or her Deferral Account
balance from among the following options:

(1) A lump sum, or

(2) Annual payments for a period of up to 20 years, as designated by the
Participant. The amount of each annual payment shall be determined by dividing
the Participant’s Deferral Account balance on the date such payment is processed
by the number of years remaining in the designated installment period. The
installment period may be shortened, in the sole discretion of the Committee,

 

  3   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

if the Committee determines that the amount of the annual payments that would be
made to the Participant during the designated installment period would be too
small to justify the maintenance of the Participant’s Deferral Account and the
processing of payments.

(b) If the Participant failed to file a proper election form with respect to the
form of payment, his or her Deferral Account balance shall be paid in a lump
sum.

4. Change of Payment Election. The Committee may, in its discretion, permit a
Participant to modify his or her payment election under Section 3 of this
Article at the time the Participant enters into a new Deferral Agreement for a
year; if accepted, such modification shall apply to amounts credited to the
Participant’s Deferral Account as of the date of the new Deferral Agreement. No
such modification will be effective if made within one year of the date of the
Participant’s termination of employment.

5. Death Benefits. Upon the death of a Participant, his or her unpaid Deferral
Account balance, if any, will be paid to the Participant’s Beneficiary as soon
as administratively feasible in a lump sum.

6. Withdrawals with Forfeiture. A Participant may withdraw his or her Deferral
Account by filing a withdrawal request with the Committee. A Participant who
makes a withdrawal will incur a forfeiture of his or her Deferral Account
balance in an amount equal to the withdrawal amount multiplied by the prime rate
then in effect, plus 10 percent.

7. Hardship Withdrawals. A Participant may make a hardship withdrawal from his
or her Deferral Account with the consent of the Committee. A hardship shall mean
a financial need of the Participant by reason of (a) an event that would
constitute a hardship under Treasury Regulation § 1.401(k)-1(d)(2)(iv), or
(b) such other event of an emergency or long-range nature as may be approved by
the Committee, in its sole discretion. The withdrawal amount shall not exceed
the amount necessary to alleviate the hardship, including the amount needed to
pay federal, state or local taxes with respect to the withdrawal amount. The
forfeiture provisions of Section 6 of this Article shall not apply to a hardship
withdrawal.

8. Acceleration upon Change in Control.

(a) Notwithstanding any other provision of this Plan, the Deferral Account
balance of each Participant shall be distributed in a single lump sum within 60
calendar days following a “Change in Control.”

(b) For purposes of this Plan, a Change in Control shall include and be deemed
to occur upon the following events:

(1) The acquisition by any person or group (including a group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(“Exchange Act”), other than the Company or any of its subsidiaries, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 51 percent or more of the combined voting power of the
Company’s then outstanding voting securities, other than by any employee benefit
plan maintained by the Company;

 

  4   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

(2) The sale of all or substantially all of the assets of the Company and its
subsidiaries; or

(3) The election, including the filling of vacancies, during any period of 24
months or less, of 50 percent or more, of the members of the Board, without the
approval of Continuing Directors, as constituted at the beginning of such
period. “Continuing Directors” shall mean any director of the Company who either
(i) is a member of the Board on the Effective Date, or (ii) is nominated for
election to the Board by a majority of the Board which is comprised of directors
who were, at the time of such nomination, Continuing Directors.

(c) This Section shall apply only to a Change in Control of the Company and
shall not cause immediate payout of a Deferral Account balance in any
transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

(d) The Company reserves the right to change or modify the definition of Change
of Control set forth in this Section, and any such change or modification shall
be binding on the Participants.

9. Deductibility of Payments. In the event that the payment of benefits in
accordance with the Participant’s election under Section 3 of this Article would
prevent the Company from claiming an income tax deduction with respect to any
portion of the benefits paid, the Committee shall have the right to modify the
timing of distributions from the Participant’s Deferral Account. The Committee
shall undertake to have distributions made at such times and in such amounts as
most closely approximate the Participant’s election, consistent with the
objective of maximum deductibility for the Company. The Committee shall have no
authority to reduce a Participant’s Deferral Account balance or to pay aggregate
benefits less than the Participant’s Deferral Account balance in the event that
all or a portion thereof would not be deductible by the Company.

10. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Internal Revenue Code, Title I of the
Employee Retirement Income Security Act of 1974, or other applicable law, or by
an administrative or judicial construction thereof, the Committee may direct
that the Deferral Account balances of affected Participants or of all
Participants be distributed as soon as practicable after such determination is
made, to the extent deemed necessary or advisable by the Committee.

11. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder, or with respect to any amounts credited to a
Participant’s Deferral Account hereunder, any Federal, state, or local income or
payroll taxes required to be withheld and shall furnish the recipient and the
applicable government agency or agencies with such reports, statements, or
information as may be legally required.

 

  5   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

ARTICLE VI

PARTICIPANTS’ RIGHTS

1. Unfunded Status of Plan. This Plan constitutes a contractual promise by the
Company to make payments in the future, and each Participant’s rights shall be
those of a general, unsecured creditor of the Company. No Participant shall have
any beneficial interest in this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may, but is
not required to, set aside assets in a trust or trusts described in Revenue
Procedure 92-64, 1992-2 C.B. 422 (generally known as a “rabbi trust”), and
direct that its obligations under this Plan be satisfied by payments out of such
trust or trusts. It is the Company’s intention that this Plan be unfunded for
Federal income tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974.

2. Nonalienability of Benefits. A Participant’s rights to benefit payments under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant’s Beneficiary.

ARTICLE VII

AMENDMENT OR TERMINATION

1. Amendment. The Board may amend, modify, suspend or discontinue this Plan at
any time; provided, however, that no such amendment shall have the effect of
reducing a Participant’s Deferral Account balance or postponing the time when a
Participant is entitled to receive a distribution of his or her Deferral Account
balance.

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their Deferral Account balances in a lump sum
immediately following such termination or at such time thereafter as the Board
may determine.

ARTICLE VIII

ADMINISTRATION

1. The Committee. This Plan shall be administered by the Compensation Committee
of the Board or such other committee of the Board as may be designated by the
Board. The members of the Committee shall be designated by the Board. A majority
of the members of the Committee (but not fewer than two) shall constitute a
quorum. The vote of a quorum or the unanimous written consent of the Committee
shall constitute action by the Committee. The Committee shall have full
authority to interpret this Plan, and interpretations of this Plan by the
Committee shall be final and binding on all parties.

2. Delegation and Reliance. The Committee may delegate to any officer or
employee of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient

 

  6   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

for the effective administration of this Plan in accordance with its terms and
purposes. In making any determination or in taking or not taking any action
under this Plan, the Committee may obtain and rely upon the advice of experts,
including professional advisors to the Company. No member of the Committee or
officer of the Company who is a Participant hereunder may participate in any
decision specifically relating to his or her individual rights or benefits under
this Plan.

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of this Plan to
achieve intended tax consequences, or to comply with any other law, compliance
with which is not required on the part of the Company.

4. Facility of Payment. If a minor person declared incompetent, or person
incapable of handling the disposition of his or her property, is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.

5. Proof of Claims. The Committee may require proof of the death, disability,
competency, minority, or incapacity of any Participant or Beneficiary and of the
right of a person to receive any benefit or make any application or election.

6. Claim Procedure.

(a) Any person claiming a benefit, requesting an interpretation or ruling under
this Plan, or requesting information under this Plan shall present the request
in writing to the Committee which shall respond in writing within 60 days. If
the claim or request is denied, the written notice of denial shall state (1) the
reason for denial, with specific reference to the plan provisions on which the
denial is based, (2) a description of any additional material or information
required and an explanation of why it is necessary, and (3) an explanation of
the claim review procedure.

(b) Any person whose claim or request is denied may request review by giving
written notice to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

(c) The decision on review shall normally be made within 60 days after the
Committee’s receipt of a request for review. If an extension of time is required
for a hearing or other special circumstances, the claimant shall be notified and
the time limit shall be 120 days. The decision shall be in writing and shall
state the reason and the relevant plan provisions. All decisions on review shall
be final and binding on all parties concerned.

 

  7   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

(d) In the event of any dispute over benefits under this Plan, all remedies
available to the disputing individual under this Article must be exhausted,
within the specified deadlines, before legal recourse of any type is sought.

ARTICLE IX

GENERAL PROVISIONS

1. No Guarantee of Employment. Neither this Plan nor a Participant’s Deferral
Agreement shall in any way obligate the Company to continue the employment of a
Participant with the Company or limit the right of the Company at any time and
for any reasons to terminate the Participant’s employment. In no event shall
this Plan or a Deferral Agreement constitute an employment contract between the
Company and a Participant or in any way limit the right of the Company to change
a Participant’s compensation or other benefits.

2. Other Plan Benefits. No amount credited to a Participant’s Deferral Account
under this Plan shall be treated as compensation for purposes of calculating the
amount of a Participant’s benefits or contributions under any pension,
retirement, or other plan maintained by the Company, except as provided in such
other plan.

3. Agreement to Plan Terms. By electing to become a Participant hereunder, each
Eligible Employee shall be deemed conclusively to have accepted and consented to
all the terms of this Plan and all actions or decisions made by the Company, the
Board, or the Committee with regard to this Plan.

4. Successors. The provisions of this Plan and the Deferral Agreements hereunder
shall be binding upon and inure to the benefit of the Company, its successors,
and its assigns, and to the Participants and their heirs, executors,
administrators, and legal representatives.

5. Governing Law. The validity of this Plan and any of its provisions shall be
construed, administered, and governed in all respects under and by the laws of
the State of New York (including its statute of limitations and all substantive
and procedural law, and without regard to its conflict of laws provisions),
except as to matters of federal law. If any provision of this instrument shall
be held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

 

  8   Engility Corporation     Deferred Compensation Plan



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Engility Corporation Deferred Compensation Plan is
hereby adopted effective July 17, 2012.

 

ENGILITY CORPORATION /s/ Tom Miiller By: Tom Miiller

Title: Senior Vice President, General Counsel and

          Corporate Secretary

 

  9   Engility Corporation     Deferred Compensation Plan